NOTE: ThiS order is nonprecedential
United Stales Court of AppeaIs
for the Federal Circuit
NOVO NORDISK AIS AND NOVO NORDISK INC.,
Plaintiffs-Appellants, ~
V.
CARACO PHARMACEUTICAL LABORATORIES,
LTD., AND SUN PHARMACEUTICAL INDUSTRIES,
LTD.,
Defendants-Appellees.
lr-
2011~1223
Appea1 from the United States District C0urt for the
Eastern District of Michigan in case n0. 05-CV-40188,
Judge Avern C0hn.
ON MOTION
ORDER
N0v0 N0rdisk A/3 and N0v0 N0rdisk Inc. move for a
45-day extension of ti1ne, until Ju1y 25, 2011, to file their
principal brief.
Up0n consideration there0f,

N0v0 NORD1sK v_ cARACO PHARMA
IT ls ORDERED THAT:
The motion is granted
HAY 02 2011
Date
cc; 1\/lark A. Perry, Esq.
Jarnes F. Hurst, Esq.
521
2
F0R THE COURT
lsi J an H0rba1y
J an H0rba1y
C1erk
_ F _
l.S. COUR'T (lJll5EAl?PEALS FOR
THE FEDFPA1_ClRCU|T
l*1AY 02 2011
MH|'UB\I.¥
§§-